November 7, 2012 DREYFUS MUNICIPAL FUNDS, INC. -DREYFUS BASIC NEW JERSEY MUNICIPAL MONEY MARKET FUND Supplement to Summary Prospectus and Statutory Prospectus dated January 1, The Board of Directors of Dreyfus Municipal Funds, Inc. has approved the liquidation of Dreyfus BASIC New Jersey Municipal Money Market Fund (the “Fund”), a series of Dreyfus Municipal Funds, Inc., effective on or about December 21, 2012 (the “Liquidation Date”). Accordingly, effective on or about November 26, 2012 (the “Closing Date”), the Fund will be closed to any investments for new accounts, except that new accounts may be established for “sweep accounts” and by participants in group retirement plans (and their successor plans), provided the plan sponsor has been approved by The Dreyfus Corporation and established the Fund as an investment option in the plan before the Closing Date. The Fund will continue to accept subsequent investments until the Liquidation Date, except that subsequent investments made by check or pursuant to Dreyfus TeleTransfer no longer will be accepted after December 7, 2012. However, subsequent investments by Dreyfus-sponsored Individual Retirement Accounts and
